         Case 3:19-cv-01574-SB        Document 36      Filed 01/28/21     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 SAMUEL PABLO-DEJESUS,                             Case No. 3:19-cv-01574-SB

                                                   ORDER
                Plaintiff,

        v.

 COUNTY OF MULTNOMAH, ANGEE
 NEWTON, and KAROON SCHEPPMAN,


                Defendants.



IMMERGUT, District Judge.

       On December 29, 2020, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F&R), ECF 34, recommending that this Court deny Defendants’ Motion for

Summary Judgment, ECF 11, on Plaintiff’s Fourteenth Amendment failure-to-protect and

negligence claims, and grant Defendants’ Motion for Summary Judgment on Plaintiff’s Monell

claim. No party filed objections.

                                        DISCUSSION

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”
PAGE 1 – ORDER
          Case 3:19-cv-01574-SB        Document 36       Filed 01/28/21    Page 2 of 2




28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154.

         No party having filed objections, the Court has reviewed the F&R and accepts Judge

Beckerman’s conclusions. The F&R, ECF 34, is adopted in full. Defendants’ Motion for

Summary Judgment, ECF 11, is DENIED with respect to Plaintiff’s Fourteenth Amendment

failure-to-protect and negligence claims, and GRANTED with respect to Plaintiff’s Monell

claim.



         IT IS SO ORDERED.

         DATED this 28th day of January, 2021.

                                                    /s/ Karin J. Immergut
                                                    Karin J. Immergut
                                                    United States District Judge




PAGE 2 – ORDER
